Citation Nr: 1714933	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  07-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  The amount of the debt owed for additional compensation benefits for a dependent spouse, for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.

2.  Entitlement to a waiver of recovery of overpayment of additional compensation benefits for a dependent spouse, for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse (D.R.)


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Women's Army Corps from December 1973 to August 1974, and in the United States Air Force from
September 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2004 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2006, the Veteran and her spouse at that time - (D.R.), testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.  

In August 2009, the Veteran and her spouse at that time - (D.R.), testified at Travel Board hearing chaired by a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of that hearing is associated with the claims folder.  Subsequently, the Board sent the Veteran a letter offering her another hearing before a different VLJ that will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran requested a new hearing.

In August 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder as well.  

On the day of the August 2016 hearing, the Veteran submitted additional correspondence evidence.  This evidence has not yet been considered by the RO; however, because this evidence was submitted with a waiver of the RO's initial consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In January 2010 and August 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In the same January 2010 Board decision, the Board granted the Veteran a partial waiver for recovery of compensation benefits for the time period from April 1997 to March 2000.  The Board instructed the RO to calculate the amount of such partial waiver.  From the record and from the Veteran's hearing testimony, it does not appear that this task was implemented by the RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

This case involves the issue of whether waiver of an overpayment of additional compensation benefits for a dependent spouse is warranted, for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.  

During the above time periods, it was established at the August 2009 Travel Board hearing that the Veteran was not married to either A.M. or D.R.  That is, she acknowledged at this hearing that she was not married to either A.M. or D.R. from December 1996 to March 1997 and from January 2005 to March 2005.  Nonetheless, she acknowledged that she was paid additional compensation by VA as if she was married during these two brief time periods.  Thus, the overpayment was validly created because of the failure of the Veteran to properly notify VA of the changes in her marital status.  She does not dispute the existence of the debt or the creation of the debt.  In fact, she testified that she owed a debt to VA to pay back the money for those two time periods when she was not married to either spouse.  As such, she does not dispute the validity of the debt for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.  See 38 U.S.C.A. § 5314(b); 38 C.F.R. §§ 1.911(c), 3.500(b).  

In this regard, a Veteran in receipt of compensation at the rate of 30 percent or more is entitled to additional compensation for a spouse, children, and/or dependent parents.  38 C.F.R. § 3.4(b)(2).  Thus, the loss of a spouse as a dependent by divorce or death may result in an overpayment to a veteran, if not timely reported.  In the present case, the Veteran has been in receipt of at least a combined 80 percent rating for her service-connected disabilities since October 31, 1996, and has been married and divorced at various times to A.M. and D.R.   

For compensation benefits, it is the responsibility of the recipient of VA compensation benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2016).  Moreover, where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased (i.e., the date of the divorce).  38 C.F.R. § 3.660(a)(2).  Additionally, where there is change in the payee's marital status or status of dependents which would permit payment at a higher rate and the change in status is by reason of the claimant's marriage, the effective date of the increase will be the date of the event (i.e., the date of the new marriage), if the required evidence is received within 1 year of the event.  Otherwise, the effective date is the date notice is received of the dependent spouse's existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

However, although the Board regrets the additional delay, another remand is required in the present case, for the purpose of additional development of the evidence.

First, a remand is required to establish the precise amount of the overpayment from December 1996 to March 1997 and from January 2005 to March 2005.  Second, to accomplish this task, the RO should set forth in the record a written paid and due audit of the Veteran's compensation benefits for the time periods from December 1996 to March 1997, from April 1997 to March 2000, and from January 2005 to March 2005.  It is unclear from the record how exactly the overpayment amount was calculated for these time periods, and what the precise amount of the overpayment was.  This needs to be clarified on remand.  

On this issue, when the appeal began in 2004, the Veteran was initially informed that the amount of the debt was as high as $29,227.00.  However, the RO then realized that an incorrect compensation amount had been used to calculate the overpayment amount, and the debt was recalculated and lowered to $10,537.00, which covered the time period from December 1996 to April 2004.  The Veteran appealed this determination, and in the course of that appeal the RO received additional information regarding the periods of the Veteran's marriages and divorces.  The RO then recalculated the amount of the debt based on the new information, and informed the Veteran that the overpayment amount was now $4,868.00, covering the periods of December 1996 to March 2000 and January 2005 to March 2005. 

Finally, in the January 2010 Board decision, the Board granted the Veteran a partial waiver for recovery of compensation benefits for the time period from April 1997 to March 2000.  Thus, this time period is no longer on appeal.  The Board instructed the RO to calculate the amount of such partial waiver.  However, there is no indication in the claims folder that the RO accomplished this task.  The Board in the same January 2010 Board decision separately remanded the issue of waiver of recovery of compensation benefits for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.  It is these time particular time periods which are currently on appeal before the Board.

At the August 2009 Travel Board hearing, the Veteran alleged that the RO had already recouped a total overpayment amount of $10,537.00.  She acknowledged that the RO was justified in recouping a total amount of $4,868.00, but no more than that.  Thus, she directly disputed the amount of the debt.  On this basis, she contended that the RO incorrectly recouped $5,669.00 ($10,537.00 - $4,868.00).  She believes that the RO owes her this money back - $5,669.00, as it was improperly deducted from her compensation payments.  She confirmed this assertion more or less at the August 2016 videoconference hearing as well.  The June 2007 Statement of the Case (SOC) also advised that the debt in question had been recouped and paid in full on April 25, 2007, by way of withholding of $500 a month from the Veteran's compensation payment.    

Thus, a remand is required for an audit and a clear explanation of how the debt amount was calculated for the time periods from December 1996 to March 1997, from April 1997 to March 2000, and from January 2005 to March 2005.  

Third, the Committee or RO must actually adjudicate the issue on appeal of the exact amount of the debt at issue for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.  After adjudication of this issue, the Committee or RO must then adjudicate the other issue on appeal of waiver of recovery of overpayment of compensation benefits for a dependent spouse for the same time periods.  

In this respect, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  In fact, the propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  38 U.S.C.A. § 5314(b); Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) (emphasis added).  

In the present case, as discussed above, although the Veteran does not dispute the validity of the actual debt, she does clearly dispute the amount of the debt for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.  In fact, a review of the record shows that the precise amount of the debt is unclear to the Board at this juncture, especially since there is no indication the RO implemented the Board's January 2010 grant of a partial waiver for the time period from April 1997 to March 2000.  The U.S. Court of Appeals for Veterans Claims (Court) also recently issued a decision directing the Board in similar circumstances to remand the separate issue of the amount of a debt for issuance of a SOC / SSOC that included the exact amount of the debt and an explanation as to how it was calculated.  The Board was further instructed that it may not address the issue of the amount of the debt in the first instance, when it is disputed.  See Dent v. McDonald, 27 Vet. App. 362, 387 (2015).  That is, because the amount of the debt has not yet been formally adjudicated at the Committee or RO level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  

Fourth, in order to properly address the question of waiver of recovery of compensation benefits for a dependent spouse in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  Consequently, the AOJ must obtain an updated Financial Status Report (FSR, VA Form 5655) from the Veteran before issuing a determination whether waiver of recovery of the overpayment of compensation benefits is against the principles of equity and good conscience.  The last FSR of record was dated in February 2013, over four years ago.  It is one of the Veteran's primary contentions that the repayment of the overpayment would impose upon her an undue financial hardship.  She states that since the death of her husband in September 2008, she has experienced undue financial hardship because of the loss of his income.  The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2016).  The Board therefore believes that an updated, current FSR is also critical to the resolution of the overpayment claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for herself.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

2.  The AOJ should produce a written paid and due audit of the Veteran's compensation benefits for the time periods from December 1996 to March 1997, from April 1997 to March 2000, and from January 2005 to March 2005.  The purpose of this audit is to determine how the overpayment amount was calculated in the present case.

A copy of the written audit should be inserted into the claims file and another provided to the Veteran and her representative.  

3.  After securing the above audit, the AOJ should provide a clear answer to each of the following questions:

(a) What is the exact amount of the debt for the time periods from December 1996 to March 1997 and from January 2005 to March 2005?

(b) What is the exact amount of the debt for the time period from April 1997 to March 2000?

(c) How was each debt amount calculated?

(d) If the entire debt has already been recouped by VA, how much in total was recouped, and when was the final $500 deduction completed?  (The June 2007 SOC advised that the debt in question had been recouped and paid in full on April 25, 2007, by way of withholding of $500 a month from the Veteran's compensation payment).  

(e) In the earlier January 2010 Board decision, the Board granted the Veteran a partial waiver for recovery of compensation benefits for the time period from April 1997 to March 2000.  The Board instructed the AOJ to calculate the amount of such partial waiver, and reimburse the Veteran.  However, there is no indication in the claims folder that the AOJ accomplished this task, and the Veteran testified in August 2016 that she was never repaid.  Please implement the Board's decision, and advise the Board how much money was reimbursed to the Veteran for the time period from April 1997 to March 2000. 

(f) Please be advised of the Veteran's contentions in the present case - the Veteran testified that the AOJ has already recouped a total overpayment amount of $10,537.00, for the time periods from December 1996 to March 1997, from April 1997 to March 2000, and from January 2005 to March 2005.  The Veteran believes that the AOJ was justified in recouping a total amount of $4,868.00 for these time periods, but no more than that.  Thus, the Veteran directly disputes the amount of the debt.  On this basis, she contends that the AOJ incorrectly recouped $5,669.00 from her ($10,537.00 minus $4,868.00).  She believes that the AOJ owes her this money back - $5,669.00, as she contends it was improperly deducted from her compensation payments.  See August 2009 and August 2016 hearing transcripts.  

4.  After completion of the above, the Committee or the RO should adjudicate the preliminary issue of the amount of the debt owed for additional compensation benefits for a dependent spouse, for the time periods from December 1996 to March 1997 and from January 2005 to March 2005.  In short, the Committee or RO must first address what is the precise amount of the overpayment for the time periods from December 1996 to March 1997 and from January 2005 to March 2005, and how it was calculated.  

5.  Above completion of the above, the Committee or the RO should readjudicate the other issue on appeal of whether the Veteran's request for waiver for the time periods from December 1996 to March 1997 and from January 2005 to March 2005 is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.   
  
6.  If the Committee's or RO's determinations remains unfavorable with regard to the issues on appeal of (a) the precise amount of the debt and (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




